DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2021 has been entered.
 
Notice to Applicant
Claims 1-11, 13, 16-20, 22-23 have been examined in this application.  This communication is a non-final rejection in response to the “Amendments to the claims” and “Remarks” filed 3/22/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 18-20 are rejected under 35 USC 103 as being unpatentable over US Patent Number 4,590,699 to Nicks in view of US Patent Application Number 2005/0081422 by Bradford.

Regarding claim 16, Nicks discloses a decoy comprising:
A flexible panel configured to mimic the shape of an extended turkey fan (surface 42), wherein the flexible panel includes one or more predefined folding areas (Figures 4-5 show surface 42 being folded); and
Wherein, when folding along a first folding area of the one or more predefined folding areas, a first pocket of the plurality of pockets is configured to turn inward towards a second pocket of the plurality of pockets (Figures 4-5 show the pockets turning inwards into a stacked position), wherein the first pocket coincides with a first location relative to the first side of the flexible panel, and wherein the second pocket coincides with a corresponding, opposite location relative to the first side of the flexible panel (Figure 5 shows the front side of the first pocket [attached to stick 36] coinciding with the back side of a second pocket [attached to stick 26]).  
Nicks does not disclose a plurality of pockets located on a central area substantially on a lower portion of the first side of the flexible panel, wherein each pocket is configured to retain a quill of a feather.  However, this limitation is taught by Bradford.  Bradford discloses a turkey decoy, and Figure 2 shows the decoy having a plurality of pockets located on keeper 10 configured to retain a quill of a feather 60.  It would be obvious to a person having ordinary skill in the art to modify Nicks using the teachings from Bradford in order to further enhance the realistic appearance of the decoy.

Regarding claim 18 (dependent on claim 16), Nicks discloses the plurality of pockets are positioned to form a fan shape (see Figure 2).


Regarding claim 19 (dependent on claim 16), Nicks discloses a three-dimensional head formed to provide a realistic representation of a real turkey head (head 68).

Regarding claim 20 (dependent on claim 16), Nicks discloses a textured fabric sheet configured to simulate the chest of a turkey (see body 66 in Figures 1-5).  

Claim 17 is rejected under 35 USC 103 as being unpatentable over US Patent Number 4,590,699 to Nicks in view of US Patent Application Number 2005/0081422 by Bradford, in further view of US Patent Application Number 2012/0180371 to Roe.

Regarding claim 17 (dependent on claim 16), Nicks discloses the first layer of fabric material being imprinted with a realistic representation of a front view of a turkey tail fan (see Figures 2-5).  
Nicks does not disclose the second layer of fabric material is imprinted with a realistic representation of a back view of the turkey tail fan.  However, this limitation is taught by Roe.  Figures 1 and 2 show a turkey decoy having representations of the tail shown on both the front and the back.  It would be obvious to a person having ordinary skill in the 

Allowable Subject Matter
Claims 1-11, 13, and 22-23 are allowable over the prior art.

Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered.  The arguments regarding the amended limitations to independent claims 1 and 8 are persuasive.
Regarding claim 16, the claim does not disclose the quill retention features being attached to a lower portion of the first layer of fabric material or to have multiple of the retention structures attached to a surface of each pouch in the plurality of pouches.  The claim recites “a plurality of pockets located on a central area substantially on a lower portion of a first side of the flexible panel, wherein each pocket is configured to retain a quill of a feather”.  First, regarding the “a plurality of pockets located on a central area substantially on a lower portion of a first side of the flexible panel” limitation, modifying the structure of Nicks to add the feathers of Bradford would require the feathers to be added to a first side of the flexible panel, and since the pockets 10 are located at the lower center of the fan, the pockets would be located on a central area substantially on a lower portion of the flexible panel.  Second, Figures 2-3 clearly show each pocket 10 being configured to retain a quill of a feather 60.  Furthermore, regarding the argument that Bradford’s quill retention structures would not operate as the desired articulated hinge, the hinge of Bradford is not being incorporated into the structure of Nicks.  Bradford provides a teaching to use feathers 60 to make a more realistic tail fan.  Likewise, the argument that the structural configuration of Nicks’ decoy would not allow Bradford’s decoy device to transition between the horizontal and upright positions is moot because modifying Nicks with the feathers of Bradford would not require the transition between the horizontal and upright positions.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554.  The examiner can normally be reached on 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642